In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-06-079 CV

____________________


CITY OF DAYTON, TEXAS AND DAYTON COMMUNITY

DEVELOPMENT CORP., Appellants


V.


SUE PRIDDY, Appellee




On Appeal from the 253rd District Court
Liberty County, Texas

Trial Cause No. CV 70425




MEMORANDUM OPINION
 The appellants, City of Dayton, Texas and Dayton Community Development Corp.,
and the appellee, Sue Priddy, filed a joint motion to dismiss this appeal.  The parties allege
they have resolved the dispute and agreed to dismiss this accelerated interlocutory appeal. 
The Court finds that the motion is voluntarily made by the parties through their attorneys of
record prior to any decision of this Court and should be granted.  Tex. R. App. P. 42.1(a)(1). 

	It is, therefore, ordered that the motion to dismiss be granted and the appeal is
therefore dismissed.  All costs are assessed against the incurring party.
	APPEAL DISMISSED.	

								___________________________
								       CHARLES KREGER
									         Justice


Opinion Delivered November 30, 2006
Before McKeithen, C.J., Kreger and Horton, JJ.